DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites strong acid exchange resin and claim 3 recites weak or strong anion exchange resin. The use of the terms strong/weak are not indefinite relative terms in view of the definitions provided in the specification, see US Pg Pub 2020/0332394 [0030]-[0032]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “separating the resin (IV) from the resin (III)”. Resin (IV) at this point in the claim does not have a proper antecedent basis. For this reason the claim is indefinite. Furthermore, resin (IV) appears to have been mistakenly substituted for solution (IV). The specification does not discuss any resin separation and it is unclear how a resin/resin separation step would be carried out. For these 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chanda (“Removal of uranium from acidic sulfate solution by ion exchange on poly(4-vinylpyridine) and polybenzimidazole in protonated sulfate form”, cited on the IDS dated 9/14/2018).
Claims 1-2: Chanda provides a review of uranium cation and anion absorption onto different resins (Title and Abstract). Chanda provides a background of uranium ore processing and discloses the tests include the leachant sulfuric acid (page 160 Introduction col 1 and figure 1). Chanda includes figure 1 which depicts several pH tests with resins for ion exchange chromatography of uranium. One of the tests is performed with a strongly acidic resin Dowex-50 H+ (figure 1). Chanda discloses the initial 
The range in the art is overlapping the claimed sulfuric acid range. MPEP 2144.05 provides where the claimed range overlaps the prior art range a prima facie case of obviousness exists. Therefore, the claim is obvious. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chanda (“Removal of uranium from acidic sulfate solution by ion exchange on poly(4-vinylpyridine) and polybenzimidazole in protonated sulfate form”, cited on the IDS dated 9/14/2018) as applied to claim 1 above, further in view of Seko US 3,425,924.
Claim 3: Chanda renders obvious all the limitaitons of claim 1. Ion exchange chromatography can occur in one of two basic modes bind-wash-elute or flow-through. Chandra discloses bind and elute (the material of interest is bound to the resin then eluted or stripped from the resin). After binding or loading the uranium to a cation exchange resin (figure 1) the uranium is stripped away by one of several solutions (page 170-171 and figures 9-11). Chanda teaches the stripping occurs with 1 N HCl (1 M MCl), see figure 9. 1 M HCl is less than the claimed amount of 10% by weight. Chanda discloses HCl has the fastest stripping rate of the four acids tested. Chemical kinetics or the rate of reaction are often driven by one of several factors including temperature and concentration of the reactants. For most reactions an increase in the concentration of one of the reactants leads to an increase in the reaction rate, in other words the reaction speeds up. In this case, in order to further increase the speed of the reaction to 
Chanda teaches anion resin materials and eluents for the resins (figure 1 and figures 9-11). Chanda does not teach secondary exposure to an anion resin.
Seko teaches a method and apparatus for separating and enriching isotopes (Seko Title and Abstract). Seko teaches separating and enriching uranium by ion exchange, both anion and cation (Seko col 1 lines 13-30). Seko teaches that to increase efficiency when removing material including both anions and cations it is possible to place a cation resin exchange and an anion resin exchange in series (Seko col 4 line 30-35). This would be desirable with the processes tested by Chanda as a solution received from a mining process would be complex, including a wide variety of impurities. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chanda by arranging a cation resin exchange followed by an anion resin exchange as taught by Seko in order to more efficiently remove cations and anions from the mined solution. Each exchange step would include removing the incoming solution once the resin is fully loaded as passing solution through a column once the resin is fully loaded wastes valuable material. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chanda (“Removal of uranium from acidic sulfate solution by ion exchange on poly(4-vinylpyridine) and polybenzimidazole in protonated sulfate form”, cited on the IDS dated 9/14/2018) in view of Seko US 3,425,924 as applied to claim 3 above, further in view of Carr US Pg Pub 2014/0044615, cited on the IDS dated 9/14/2018.
Claim 4: Chanda in view of Seko renders obvious all the limitations of claim 3. 
Chanda does not teach a step of applying an aqueous solution of more than 95% wt to the resin separated from the solution after then anion exchange. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chanda to include a regeneration step as taught by Char in order to make the process repeatable and efficiently regenerate the column for subsequent use. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chanda (“Removal of uranium from acidic sulfate solution by ion exchange on poly(4-vinylpyridine) and polybenzimidazole in protonated sulfate form”, cited on the IDS dated 9/14/2018) as applied to claim 1 above, further in view of Rowden 4,188,361.
Claims 5: Chanda renders obvious all the limitations of claim 1. Chanda teaches stripping the uranium from the resin with Na2SO4, sodium sulfate (Chanda figures 9-11). Chanda does not teach separating the solution and resin then re-exposing the resin. 
Rowden teaches the recovery of uranium from mined sources and produces yellowcake uranium, sodium or ammonium diuranate (Rowden Title and Abstract). Rowden improves the conventional process, the conventional process includes providing an acid leached solution containing uranium loading the uranium onto a resin, stripping it from the resin in the presence of sodium or ammonia, and reducing the pH in order to precipitate yellowcake uranium (Rowden Abstract and col 1 line 55-col 2 line 10). Yellowcake uranium is a useful product and can be made into fuel or enriched to make weapons. In other words, after loading the uranium solution onto the dowex cation ion exchange resin taught by Chanda it would economically advantageous to convert the uranium into something 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chanda by adding a step of stripping the resin with Na2SO4 followed by pH neutralization after loading the resin as taught by Rowden in order to make a commercially viable product (yellow) from the mined uranium. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chanda (“Removal of uranium from acidic sulfate solution by ion exchange on poly(4-vinylpyridine) and polybenzimidazole in protonated sulfate form”, cited on the IDS dated 9/14/2018) in view of Rowden 4,188,361 as applied to claim 5 above, further in view of Carr US Pg Pub 2014/0044615, cited on the IDS dated 9/14/2018.
Claim 6: Chanda in view of Seko renders obvious all the limitations of claim 5. 
Chanda does not teach a step of applying an aqueous solution of more than 95% wt to the resin separated from the solution after then anion exchange. 
Ion exchange columns require regeneration after loading and eluting. Carr teaches a system for extracting uranium using ion exchange (Carr Abstract and Title). Carr figure 1 depicts the regeneration step with (124) resin wash, (126) resin regeneration, and (128) resin wash. Carr teaches the sulfuric acid can be a solution with 5-10 wt% sulfuric acid (Carr [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chanda to include a regeneration step as taught by Char in order to make the process repeatable and efficiently regenerate the column for subsequent use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736